DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown and clearly identified with a reference number, or the feature(s) canceled from the claim(s).  No new matter should be entered.
a fastening line of the hull component (claim 5)
a fastening line of the overlap (claim 5)
(Note: Fig 5 shows only a single fastening/seam line “9”, but does not show separate fastening lines belonging to the hull component and the overlap, respectively)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 sets forth a fastening line between the overlap and the hull component, wherein a nominal dimension of the fastening line of the hull component is greater than a nominal dimension of the fastening line of the overlap (emphasis added)
Although Fig 5 shows a single fastening/seam line “9”, the disclosure fails to describe separate fastening lines belonging to the hull component and the overlap, respectively. Therefore, in absence of adequate disclosure, a person skilled in the art would not be able to make and/or use the claimed invention, in which a nominal dimension of the fastening line of the hull component is greater than a nominal dimension of the fastening line of the overlap.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 5 (line 4), the limitation “the fastening line of the hull component" (emphasis added) lacks proper antecedent basis, thereby rendering the claim indefinite. Further, it is not sufficiently clear if it is same or different from the "a fastening line" as previously set forth on line 2 of the claim.
the fastening line of the overlap" (emphasis added) lacks proper antecedent basis, thereby rendering the claim indefinite. Further, it is not sufficiently clear if it is same or different from the "a fastening line" as previously set forth on line 2 of the claim.
Applicant is requested to further explain if, or how, the “fastening line of the hull component" is different from the “fastening line of the overlap".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN205675195 U (‘195), as cited by Applicant.
CN ‘195 shows a surfboard (Figures 3 and 4), comprising: a hull component [1] with a receptacle [11] at a stern end, a drive unit [2] which fits into the receptacle at the stern end in a positively locking manner, a U-shaped gap on the underwater surface between hull component and the drive unit, characterized in that an overlap [3] which covers the gap at least in some sections is arranged on an underwater surface of the hull component. The overlap is adapted to the configuration of the gap. The overlap has arcuate front and rear edges that provide it with a U-shape (see Fig 3). Because the overlap is a flat structure that covers the gap, it is considered to be a flap.
Re claim 2, the hull component is inflatable. 
Re claim 3, the hull component has two lateral arms which engage in a U shape around the drive unit, and the overlap is likewise U-shaped and at least covers a section of the gap at a bow end (Fig 4). 
Re claim 4, the frictional fit between an inner side of the overlap and the underwater surface the drive unit is broadly considered to be the fastening means. 
Re claim 6, the overlap is open towards the stern end. 
Re claim 7, a leading edge in a direction of travel of the overlap is chamfered towards the underwater surface.

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
Applicant's Argument: Applicant has argued that Chen (CN '195) teaches a solid underwater plate that substantially covers the entire underwater hull surface, including both the hull component and the drive unit. Chen, however, teaches away from an overlap that merely covers the gap at least in some sections between the hull component and the drive unit of a surfboard.
Response: The claim language requires the overlap to cover at least a portion of the gap, but does not preclude the overlap from covering more than a specific portion of the gap, as being argued. Therefore, while the plate covers a substantial portion of the hull underwater surface, it also covers at least a portion of the gap between the hull component and the drive unit. 

Applicant may note that the drive unit [2] of Chen is configured to fully occupy the entire receptacle of the hull component (as shown in Fig 4). As further seen in Fig 3 and Fig 4, the plate [3] of Chen extends substantially midway into the receptacle. Therefore, when the receptacle is completely occupied by the drive unit, the front portion of the drive unit sits atop the rear portion of the plate, so that the plate covers the gap between the drive unit and the hull component.

Applicant's Argument: Applicant has further argued that the underwater plate of Chen is not U-shaped, and instead, has only a funnel-shaped rear recess for a drive unit.
Response: As seen in Fig 3, the plate has arcuate front and rear edges, which provide the plate with a U shape. 

Applicant's Argument: Applicant contends that the underwater plate is configured to be firm and smooth, and not designed to be a soft flap. In contrast, the U-shaped overlap in the instant application is a flap and is adapted to only cover at least a portion of the gap between the hull component and the drive unit. 
Response: The claim language does not require the overlap to be a soft flap, as implied in Applicant's argument. Further, as also noted above, the claim language does not require the overlap to cover only a limited portion of the gap. The overlap of Chen, while covering a substantial portion of the hull underwater surface, also covers at least a portion of the gap between the hull component and the drive unit.

Applicant's Argument: In response to the rejection based on 112(a), Applicant has stated that the overlap and the hull component are joined together by applying glue on the nominal line of the uninflated hull component and the nominal line of the overlap. When the hull component is inflated, the overlap is tensioned as the nominal dimension of the hull component is a bit larger.
Response: The examiner, unfortunately, did not understand Applicant’s explanation. It is not clear as to what is meant by the “nominal line” of the overlap and the hull component, respectively, and if such nominal line is different from the fastening line. 
Additionally, it is still not clear if, or how, the “fastening line of the hull component" is different from the “fastening line of the overlap". 
Applicant is requested to provide a clarification, or alternatively, rephrase the claim for further clarity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617